SANBORN, District Judge
(after stating the facts as above). [1] 1. The declaration is sufficient, if it brings the case within the provisions of the Safety Appliance and Employers’ Liability Acts above stated and otherwise states a cause of action. It pleads, in both counts, that defendant was an interstate carrier, engaged in interstate commerce at the time of the injury, and that plaintiff was employed in such commerce. In addition it is stated in the first count that the automatic coupler, owing to its improper construction and defective and inoperative condition of repair, could not be coupled from the side of the car without the necessity of switchmen going between the end of the car having such coupler and the car or cars to which it was to be coupled. Other allegations are made showing how plaintiff was injured by reason of such defects, and that said cars were shoved together, without the express allegation that this ■was done by defendant. It is also stated that plaintiff'was then and there employed by defendant as a switchman to work and switch with a certain engine and certain cars, which it was then and there operating upon its railroad in its business. This sufficiently shows that defendant shoved the cars together, by which the injury occurred. The question was not raised until after verdict, by a motion in arrest of judgment. Under such circumstances it may be. inferred, if necessary, that defendant moved the cars. Sargeant v. Baublis, 215 Ill. 430, 74 N. E. 455; American Bridge Co. v. Peden, 129 Fed. 1004, 64 C. C. A. 5,81. And the declaration is in other respects good, and brings the case within the statutes referred to.
2. The question was asked the witness whether a coupler in ordinary repair could be closed with the foot as well as the hand. It was error to receive the testimony, because calling for a conclusion and invading the province of the jury; but in view of the uncontradicted testimony as to the condition of the coupler, clearly showing beyond any controversy that the coupler was not in a state of ordinary repair, the error was not prejudicial.
*8413. Defendant asked an instruction, based upon the testimony already stated in relation to the “come ahead” signal, to the effect that if it was given by plaintiff he could not recover. But it has been seen that the evidence shows the plaintiff did not give any such signal. It was not error, therefore, to refuse the instruction. The instruction actually given left the question to the jury; but defendant was not injured, because the proof shows no such signal by plaintiff.
[2] 4. Defendant asked an instruction submitting generally the question of contributory negligence. This was refused, and the jury charged that if plaintiff did something careless after starting to go between the cars, which contributed proximately to his injury, he could not recover. This was based upon Schlemmer v. Buffalo R. & P. R. Co., 205 U. S. 1, 27 Sup. Ct. 407, 51 L. Ed. 681, Id., 220 U. S. 590, 31 Sup. Ct. 561, 55 L. Ed. 596. Delk v. St. Louis & S. R. Co., 220 U. S. 580, 31 Sup. Ct. 617, 55 L. Ed. 590, and Chicago, R. I. & P. R. Co. v. Brown, 185 Fed. 80, 107 C. C. A. 300, in this court. Plaintiff did not assume the risk caused by the defective coupler. Merely going between the cars, therefore, was not negligence, if he used ordinary care in doing so. If he went in with care, and after he got there still continued to act with ordinary prudence, the jury were authorized to find he was not chargeable with contributory negligence, as they did; and their conclusion is fully justified by the record. Indeed, under the Employers’ Liability statute, even contributory negligence would not defeat recovery, only lessen damages; but the jury having found no want of care by plaintiff, and the record sustaining their conclusion, this provision of the liability statute is not involved. *
5. This assignment involves the same question, whether plaintiff was negligent. The objection confused assumption of risk and contributory negligence. Whether plaintiff was negligent was fairly submitted to the jury, and decided for him. He testifies what he did after going between the cars, when he was justified in assuming that his “hard and fast” signal would be respected by the engineer. He gave no other signal, but by mistake the cars were pushed together and his arm crushed. ' It was negligence per se, for defendant to use the car having the defective coupler, even though the shoving of the cars together was accidental. St. Louis, I. M. & S. R. Co. v. Taylor, 210 U. S. 281, 28 Sup. Ct. 616, 52 L. Ed. 1061; Chicago, B. & Q. R. Co. v. United States, 220 U. S. 559, 31 Sup. Ct. 612, 55 L. Ed. 582. On the other hand, it was not negligent for plaintiff to attempt to use the defective coupler, because the statute expressly provides that he should not assume that risk by continuing to work after he knew the appliance was defective. The evidence tends to show plaintiff’s diligence, not negligence, and the jury have decided in his favor.
[3] 6. This objection is that it was error for the court, in addition to a general verdict, to interrogate the jury whether defendant violated the Safety Appliance Act, whether this was a proximate cause of the injury, and whether plaintiff used ordinary care for his own safety. Questions almost identical were submitted, by request of *842the same counsel who asked them in this case, in Chicago, R. I. & P. R. Co. v. Brown, supra, where this court affirmed the judgment. The practice of submitting special questions in aid of a general verdict is an exceedingly convenient one, and is of long standing. In Walker v. New Mexico & Southern Pacific Railroad Co., 165 U. S. 593, at page 597, 17 Sup. Ct. 421, at page 422 (41 L. Ed. 837), Justice Brewer said:
• “It was also a common practice, wlien no special verdict was demanded, and wlien only a general verdict was returned, to interrogate the jury upon special matters of fact. Whether or no a jury was compelled to answer such interrogations, or whether, if it refused or failed to answer, the general verdict would stand, or not, may be questioned. Mayor, etc., v. Clark, 3 Ad. & Ell. 506. But the right to propound such interrogatories was undoubted and often recognized. Walker v. Bailey, 65 Me. 351; Spurr v. Shelburne, 131 Mass. 429. In the latter case the court said (page 430): ‘It is within the discretion of the presiding justice to put inquiries to the jury as to the grounds upon which they found their verdict, and the answers of the foreman, assented to by his fellows, may be made a part of the record, and will have the effect of special findings of the facts stated by him. And no exception lies to the exercise of this discretion. Dorr v. Fenno, 12 Pick. [Mass.] 521; Spoor v. Spooner, 12 Metc. [Mass.] 281; Mair v. Bassett, 117 Mass. 358: Lawler v. Earle, 5 Allen, 22.’ So that the putting of special interrogatories to a jury and asking for specific responses thereto in addition to a general verdict is not a thing unknown to the common law, and has been recognized independently of any statute.”
In Rockefeller v. Wedge, 149 Fed. 130, at page 132, 79 C. C. A. 26, at page 28, the court says:
“The practice of calling on jurors to specialize their verdict in the way that was done is furthermore deprecated, and the right of the court to do so is challenged. But the right to interrogate a» jury, and to act upon their findings, is directly sustained in Walker v. Southern Pacific R. R., 165 U. S. 593, 597, 17 Sup. Ct. 421, 41 L. Ed. 837, and City of Elizabeth v. Fitzgerald, 114 Fed. 547, 52 C. C. A. 321, and does not deed to be vindicated here. And, far from being open to the criticism made of it, if it were oftener resorted to, it would save not a few mistrials; many rulings to which objection coiild otherwise be justly made being eliminated and rendered harmless. Clementson on Special Verdicts, 95, 286; 4 Mich. Law, Rev. 493.”
, And in City of Elizabeth v. Fitzgerald, supra, the trial court, upon a motion by defendant to direct a verdict, submitted special questions to the jury, not covering all of the -issues, and, upon those questions being answered, granted the motion to direct. Not only is the practice beneficial, but it is difficult to see how it could properly be held erroneous, in any case; defendant suffering no injury. The case of Daube v. P. & R. Coal Co., 77 Fed. 713, 23 C. C. A. 420, opinion by Judge Woods, is not in point, as that was a special verdict, which did not cover the whole case, and no general verdict.
[4] 7. This assignment covers a requested instruction as to the testimony of. the car inspector, by whom the car in question was inspected, but who had no recollection of the particular car, relying wholly on his .record book. By the requested instruction his testimony was to', be given the same consideration, other things being equal between the witnesses, as positive testimony. While this particular instruction was refused, the court gave the ordinary one, substantially in this, language: The greater weight of evidence does not depend *843upon the number of witnesses testifying to the existence of a given fact. The jury are the sole judges of credibility, and the weight which should be given to their testimony, and might consider their interest, relation, demeanor, frankness, or candor (or the contrary), corroboration, or the reverse; and, all things considered, the jury should determine where the greater weight of evidence rests. This instruction as given was particularly applicable to the question of the coupler’s condition, because so large a number testified to its faulty operation, as against the statement of the car inspector, who says he found nothing wrong with it. Under these circumstances, we think the point presented by the request was sufficiently covered by the general instruction.
[5] 8. The last assignment raises the question whether $13,000 was an excessive recovery for the injury. Plaintiff was 23 years old at the time of the accident. As a result of his injuries his right arm was amputated, leaving less than three inches of a stump at the shoulder. As a switchman he earned from $110 to $115 a month. It was a year after the accident before he was able to work. His first work after the accident was keeping an account of the number of boxes turned out in a box factory, at which work he earned $2 per day. After leaving the box factory he has ever since worked as a switch tender, earning $55 a month. If he had not been injured, he might have worked up in the railroad service. As it is, he is filling one of the most ordinary positions in such service, with little or no chance of promotion., Under these conditions, the verdict should not be held excessive.
The judgment, of the Circuit Court is affirmed.